Citation Nr: 0807206	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  03-36 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to increased dependency and indemnity 
compensation (DIC) benefits pursuant to the provisions of 
38 U.S.C.A. § 1311(a)(2), to include on the basis of clear 
and unmistakable error (CUE) in a March 11, 1987, RO rating 
decision that denied the veteran a total disability rating 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel Wedemeyer, Attorney


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
November 1968; he died in June 1995.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Detroit, Michigan.  The appellant's case has 
been advanced on the docket due to her advanced age.

The appellant perfected an appeal regarding her claim of CUE 
in a rating decision rendered on March 11, 1987, that limited 
the evaluation for the veteran's service-connected PTSD to 50 
percent.  See Archbold v. Brown, 9 Vet. App. 124 (1996) 
(appeal perfected following receipt of VA Form 9 which met 
the requirements of 38 C.F.R. § 20.202 and was received 
within the one-year appeal period following the date the RO 
decision being appealed was mailed despite no statement of 
the case being sent where the Board did not notify the 
appellant regarding any concern about the adequacy of the VA 
Form 9).  The Board observes that this matter is 
"inextricably intertwined" with the issue certified for 
appeal, namely, entitlement to increased DIC benefits under 
38 U.S.C.A. § 1311(a)(2).  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991); see also Haines v. West, 154 F.3d 1298, 
1301 (Fed.Cir.1998) (appellant may not assert a freestanding 
CUE claim for the purpose of survivor benefits).  
Additionally, it has been developed for appeal.  See 
38 U.S.C.A. § 7105.  Accordingly, that matter must be 
addressed in determining the appellant's entitlement to a 
higher rate of DIC benefits.  As such, the Board finds that 
the issue on appeal is as stated on the cover page of this 
decision.

The Board granted the appellant basic DIC benefits in January 
2001; the RO implemented this decision in a February 2001 
rating decision.  In December 2001, the appellant noted her 
disagreement with the February 2001 rating decision, namely, 
the RO's failure to grant increased DIC benefits under the 
provisions of 38 U.S.C.A. § 1311(a)(2) (West 2002).  She 
perfected an appeal regarding this issue, which the Board 
denied in a May 2004 decision.  The appellant appealed the 
Board's May 2004 decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a January 2005 
brief, the appellant's attorney requested that the Court 
reverse the Board's May 2004 decision or, alternatively, 
remand for compliance with the United States Court of Appeal 
for the Federal Circuit's (Federal Circuit) holding in Hix v. 
Gober, 225 F.3d 1377 (Fed. Cir. 2000), which permits 
consideration under a theory of hypothetical entitlement.  In 
a July 2007 decision, the Court found that because the 
appellant's claim was pending at the time that 38 C.F.R. 
§ 20.1106 was amended, she is entitled to adjudication of her 
claim that the veteran was hypothetically entitled to receive 
a total disability rating under the de novo standard of 
review.  See, e.g., Rodriguez v. Peake, 19 Vet. App. 287 
(2007); Hatch v. Principi, 18 Vet. App. 527 (2004).  The 
Court accordingly vacated the May 2004 Board decision and 
remanded the matter for readjudication.  The Court noted that 
the appellant, on remand, remained free to raise her 
allegations of CUE in the March 1987 rating decision.


FINDINGS OF FACT

1.  An unappealed March 11, 1987, rating decision assigned an 
initial disability rating of 50 percent for PTSD.

2.  The rating decision rendered by the RO on March 11, 1987, 
was supported by the evidence then of record and was 
consistent with VA laws and regulations then in effect.

3.  The veteran's only service-connected disability was PTSD.  
This disability had not been rated by VA as totally disabling 
for a continuous period of at least eight years immediately 
preceding the veteran's death.

CONCLUSIONS OF LAW

1.  The March 11, 1987, RO rating decision that granted a 50 
percent disability rating for the veteran's service-connected 
PTSD did not constitute CUE, was not timely appealed, and is, 
therefore, final.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 
38 C.F.R. §§ 3.104, 3.105 (2007).

2.  Entitlement to a higher rate of dependency and indemnity 
compensation benefits based upon the provisions of 
38 U.S.C.A. § 1311(a)(2) is not warranted.  38 U.S.C.A. 
§§ 1311, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 20.1006 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) is not 
applicable to CUE matters related to RO rating decisions.  
See Parker v. Principi, 15 Vet. App. 407 (2002).  Moreover, 
the issue of whether the appellant is entitled to increased 
DIC benefits under the provisions of 38 U.S.C.A. § 1311(a)(2) 
turns on a matter of law, and not on the underlying factors 
or development of facts.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).  See also Smith v. Gober, 14 Vet. App. 
227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Consequently, the Board is not required to address efforts to 
comply with the VCAA with respect to the issue here on 
appeal.




Analysis

I. CUE

The appellant contends that the rating decision rendered on 
March 11, 1987, wherein the RO granted service connection for 
PTSD and assigned a 50 percent disability rating, constituted 
CUE because the veteran was totally disabled as a result of 
that disability at the time.  She asserts that the correct 
facts as they were known at that time indicate that the 
veteran was totally disabled, but that the statutory and 
regulatory provisions then extant were incorrectly applied.  

Under 38 C.F.R. § 3.105(a) (2007), previous determinations 
which are final and binding will be accepted as correct in 
the absence of CUE.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  A decision 
which constitutes a reversal of a prior decision on the 
grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
38 U.S.C.A. § 7105 (West 2002).

CUE is an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  It is not mere misinterpretation of facts.  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is 
a very specific and rare kind of error of fact or law that 
compels the conclusion, as to which reasonable minds could 
not differ, that the result would have been manifestly 
different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination.  First, 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied.  Second, the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made."  Third, a determination that there was CUE must be 
based on the record and the law that existed at the time of 
the prior adjudication in question.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992) (en banc)).

The evidence of record when the RO rendered its March 11, 
1987, rating decision included the veteran's service medical 
records and records of VA and private medical treatment 
subsequent to his discharge from military service.  The 
appellant, in a January 2005 brief, contends that a February 
1987 VA Medical Center (MC) discharge summary, which was 
received by the RO on March 25, 1987, should be deemed as 
part of "the record" for the purpose of the Board's 
determination of whether CUE existed in the March 11, 1987, 
rating decision.  Appellant's Brief dated January 5, 2005, at 
11.  Although the appellant acknowledges that the VAMC 
discharge summary cannot be considered in the "constructive 
possession" of VA adjudicators as the March 11, 1987, rating 
decision was issued prior to the Court's decision in Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992), she asserts that the 
RO had actual notice of the February 1987 VAMC discharge 
summary.  See Veteran's Written Statement received February 
9, 1987 (indicating treatment for PTSD at VAMC Battle Creek 
since February 5, 1987).  As such, it should be considered 
part of "the record."  See Appellant's Brief dated January 
5, 2005, at 14 (citing the rationale espoused in Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999).  

The Board has carefully considered the appellant's 
contentions.  However, it is not convinced that it has the 
authority to add documents to the record which were not 
before the RO at the time of its decision in a pre-Bell 
determination.  Regardless, the inclusion of the February 
1987 VAMC discharge summary would not alter the Board's 
determination as to whether CUE existed in the March 11, 
1987, rating decision.  Thus, the issue of whether the 
February 1987 VAMC discharge summary should be considered 
part of "the record" is moot.  

The appellant asserts that the evidence of record at the time 
of the March 11, 1987, rating decision undebatably 
established that the veteran's PTSD rendered him unable to 
obtain or retain employment.  See 38 C.F.R. § 4.123 (1986) (a 
100 percent disability rating for PTSD is warranted if the 
veteran is demonstrably unable to obtain or retain 
employment).  Thus, in failing to assign a 100 percent 
disability rating the RO erred in applying the rating 
criteria.  Alternatively, the appellant asserts that the RO 
failed to assign a 100 percent disability rating pursuant to 
38 C.F.R. § 4.16 (1986) because the evidence demonstrated 
that the veteran was unemployable.  In either case, the Board 
observes that the underlying issue is whether the RO failed 
to correctly apply the law in concluding that the evidence 
demonstrated that the veteran was able to obtain or retain 
employment.  

In the rating decision in question, the RO noted that the 
veteran had been treated in April 1984 at a Psychological 
Center, during which he indicated that he had not worked 
competitively during the prior five year period.  Significant 
emotional and psychological symptomatology was noted, along 
with a history of antisocial, borderline characteristics and 
drug addiction and dependence.  His prognosis for any return 
to competitive employment was noted as guarded.

In addition to the evidence discussed in the rating action, 
the RO considered VA treatment records which indicated that 
the veteran demonstrated increased concentration and 
cognitive organization, an ability to carry on goal-oriented 
behavior and thinking, and a period of full-time employment.  
See VA Treatment Records dated January 7, 1985, February 21, 
1985, July 1, 1985, and August 2, 1985.  Also for 
consideration was a statement in a November 1984 VA 
examination report that the veteran's symptomatology resulted 
in "moderate to severe" industrial impairment.  Finally, in 
response to a question about his ability to hold a job, the 
veteran testified at a December 1985 hearing that he "can go 
maybe three months...six months or even a year sometimes and 
then all of a sudden I just can't do it no [sic] more."  See 
Crippen v. Brown, 9 Vet. App. 412, 421 (1996) ("[s]ilence in 
a final RO decision made before February 1990 cannot be taken 
as showing a failure to consider evidence of record").

In light of the above, the Board finds that it cannot 
conclude that the March 11, 1987, rating determination was 
undebatably erroneous.  The determination made by the RO in 
March 1987 was reasonable with respect to the facts shown, 
and the law was not misapplied.  Implicit in her argument, 
the appellant intimates that VA did not properly weigh the 
evidence.  However, as previously discussed, disagreement 
with how the facts were weighed or evaluated does not 
constitute CUE.  Russell, at 311.  The evidence of record 
does not compel the conclusion, to which reasonable minds 
could not differ, that the rating result would have been 
manifestly different but for the claimed error.  Accordingly, 
CUE is not established.

II. 38 U.S.C.A. § 1311(a)(2)

An increased rate of dependency and indemnity compensation 
(DIC) shall be awarded in the case of the death of a veteran 
who, at the time of death, was in receipt of or was 
"entitled to receive" compensation for a service-connected 
disability that had been rated as totally disabling for a 
continuous period of at least 8 years immediately preceding 
death.  See 38 U.S.C.A. § 1311(a)(2) (West 2002 & Supp. 
2006).  

The record indicates that the veteran's only service-
connected disability at the time of death was PTSD.  This 
disorder was not evaluated as 100 percent disabling until 
August 1, 1993.  This was less than 8 years prior to his 
death.  However, the appellant asserts that the evidence of 
record demonstrates that the veteran was entitled to a 
disability rating of 100 percent for his service-connected 
PTSD at least 8 years prior to his death.  As such, she 
contends that she is entitled to increased DIC benefits based 
on a theory of hypothetical entitlement.


(a) History of 38 U.S.C.A. §§ 1311(a)(2) and 1318

Prior to the appellant's December 2001 request for enhanced 
DIC benefits, the phrase "entitled to receive," found in 
both 38 U.S.C.A. §§ 1311(a)(2) and 1318 (West 2002 & Supp. 
2006), underwent various interpretations by VA and the 
courts.  This conflict continued throughout the duration of 
this appeal.  The Board finds that a discussion of this 
history, to include how the phrase "entitled to receive" 
was interpreted under 38 U.S.C.A. § 1311(a)(2) versus 
38 U.S.C.A. § 1318, is relevant to the present case.  

In 1990, the General Counsel of the United States Department 
of Veterans Affairs (General Counsel) announced an 
interpretation of the phrase, as contained in § 1318, that 
precluded survivors of veterans from bringing claims for DIC 
benefits using a "hypothetical entitlement" approach.  
VAOPGCPREC 68-90 (July 18, 1990).  In reaching its 
conclusion, General Counsel relied on a plain-meaning 
analysis of the legislative background which introduced the 
phrase in 38 U.S.C.A. § 1318 (previously 38 U.S.C.A. 
§ 401(b)(1)).  See also 38 C.F.R. § 3.22(a) (1990).

"Enhanced" DIC benefits were added to the statutory scheme 
in October 1992, allowing for an increased payment to a 
surviving spouse for a veteran who "at the time of death was 
in receipt of or was entitled to receive (or but for the 
receipt of retired pay or retirement pay was entitled to 
receive) compensation for a service-connected disability that 
was rated totally disabling for a continuous period of at 
least eight years immediately preceding death" (emphasis 
added).  See Veterans' Benefits Act of 1992, Pub. L. No. 102-
568, § 102 (1992).  

In Wingo v. West, 11 Vet. App. 307 (1998), the Court 
interpreted 38 C.F.R. § 3.22(a) as permitting a DIC award in 
a case where the veteran had not established entitlement to 
VA compensation for a service-connected total disability and 
had never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period.  The Court concluded that the language of 38 C.F.R. 
§ 3.22(a) would permit a DIC award where it is determined 
that the veteran "hypothetically" would have been entitled 
to a total disability rating for the required period if he or 
she had applied for compensation during his or her lifetime.

Effective January 21, 2000, VA promulgated a final regulation 
pertaining to DIC benefits for survivors of certain veterans 
rated totally disabled at time of death.  See 65 Fed. Reg. 
3,388-3,392 (2000).  The final regulation established an 
interpretive rule reflecting VA's conclusion that 38 U.S.C.A. 
§ 1318(b) authorizes payment of DIC only in cases where the 
veteran had, during his or her lifetime, established a right 
to receive total service-connected disability compensation 
from VA for the period required by that statute, or would 
have established such a right if not for clear and 
unmistakable error by VA.  See 38 C.F.R. § 3.22(a) (2007).

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 
38 U.S.C.A. § 1311(a)(2), the implementing regulation, 38 
C.F.R. § 20.1106 (2000), permitted "hypothetical 
entitlement."

However, in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs (NOVA I), 260 F.3d 1365 
(Fed. Cir. 2001), the Federal Circuit addressed a challenge 
to the validity of 38 C.F.R. § 3.22, and found a conflict 
between that regulation and § 20.1106.  The Federal Circuit 
concluded that the revised 38 C.F.R. § 3.22 was inconsistent 
with 38 C.F.R. § 20.1106, which interprets a virtually 
identical veterans benefit statute, 38 U.S.C.A. § 1311(a)(2), 
and that VA failed to explain its rationale for interpreting 
these virtually identical statutes (38 U.S.C.A. §§  1311 and 
1318) in conflicting ways.  The Federal Circuit remanded the 
case, and directed VA to stay all proceedings involving 
claims for DIC benefits under 38 U.S.C.A. § 1318 where the 
outcome was dependent on 38 C.F.R. § 3.22, pending the 
conclusion of expedited VA rulemaking.

Accordingly, on April 5, 2002, VA amended 38 C.F.R. § 20.1106 
to provide that there would be no "hypothetical" 
determinations as to whether a deceased veteran had been 
totally disabled for eight years prior to death so that the 
surviving spouse could qualify for the enhanced DIC benefit 
available under 38 U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 
16,309-16,317 (April 5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs (NOVA II), 314 F.3d 1373 (Fed. 
Cir. 2003), regarding a challenge to the validity of 38 
C.F.R. § 3.22 as amended January 21, 2000, the Federal 
Circuit held, in part, that 38 C.F.R. § 3.22 as amended was 
not invalid insofar as it precluded "hypothetical 
entitlement" as an additional basis for establishing 
eligibility under 38 U.S.C.A. § 1318.  The Federal Circuit 
held that VA could properly construe the "entitled to 
receive" language of 38 U.S.C.A. §§ 1311(a)(2) and 1318 in 
the same way, and could properly construe the language of the 
two statutory sections to bar the filing of new claims, i.e., 
claims where no claim had been filed during the veteran's 
life or the claim had been denied and was not subject to 
reopening "hypothetical entitlement" claims.  However, the 
Federal Circuit found that VA's amendment to 38 C.F.R. 
§ 20.1106 failed to completely resolve the differing 
statutory interpretations.  Thus, it vacated the amendment 
and remanded for further rulemaking.

On December 2, 2005, VA promulgated a final rule, 70 Fed. 
Reg. 72,211 (Dec. 2, 2005), which effectively barred 
entitlement to "enhanced" DIC benefits under 38 U.S.C.A. 
§ 1311(a)(2) on the basis of hypothetical entitlement.  See 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs (NOVA III), 476 F.3d 872 (Fed. 
Cir. 2007) (affirming VA's regulation interpreting 
38 U.S.C.A. § 1311(a)(2) and 38 U.S.C.A. § 1318 identically).  
In this regard, 38 C.F.R. § 20.1106 was amended to add 
"38 U.S.C.A. § 1311(a)(2)" to the types of claims which 
will be decided with regard to prior disposition of those 
issues during the veteran's lifetime.  The implementing rule 
stated that "VA will apply this rule to claims pending 
before VA on the effective date of this rule [December 2, 
2005], as well as to claims filed after that date."

(b) The December 2005 Regulatory Amendment

The Board has carefully considered the appellant's various 
arguments for application of the theory of hypothetical 
entitlement.  However, it concludes that application of the 
December 2005 amendment to 38 C.F.R. § 20.1106 barring 
hypothetical entitlement for 38 U.S.C.A. § 1311(a)(2) claims 
is appropriate in the present case.  

The appellant's representative asserts a number of reasons 
why hypothetical entitlement is for application in the 
present case.  See Appellant's Brief dated February 7, 2008.  
First, he contends that the December 2005 regulatory 
amendment barring hypothetical entitlement under 38 U.S.C.A. 
§ 1311(a)(2) is inapplicable to the appellant's claim.  
Secondly, the Federal Circuit's retroactivity analysis in its 
decision in Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 
2008), allowing application of VA's amendment to 38 C.F.R. 
§ 3.22 (barring hypothetical entitlement under 38 U.S.C.A. 
§ 1318) to claims pending before its promulgation, is not 
applicable to the appellant's claim.  Rather, the controlling 
regulatory scheme is Hix v. Gober.  Finally, the appellant's 
representative asserts that even if the December 2005 
regulatory amendment is applicable, applying it would result 
in an impermissible retroactive effect.  

With respect to the appellant's first contention, her 
representative asserts that the December 2005 regulatory 
amendment does not apply to the appellant because when this 
amendment became effective it was only applicable to claims 
"pending before VA on the effective date of this rule, as 
well as to claims filed after that date."  He contends that 
since a decision had already been issued by the Board in May 
2004, the appellant's claim was no longer pending before VA; 
rather, it was pending before the Court.  

The Board observes that there is little to no guidance as to 
how it is to interpret the phrase "pending before VA" found 
in 70 Fed. Reg. 72,211 (Dec. 2, 2005).  In May v. Nicholson, 
19 Vet. App. 310, 315 (2005), the Court found that any 
"final" Board decision that is appealed to the Court "is 
not truly final while it is 'subject to' such review or 
undergoing such review here or thereafter (in the U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit) or the 
U.S. Supreme Court."  Therefore, if the Board were to equate 
finality of a Board decision with the termination of a 
claim's "pending" status, it would appear that the December 
2005 regulatory amendments are applicable to the appellant's 
claim.  

Conversely, the Board notes that VAOPGCPREC 7-2003 (Nov. 19, 
2003), which discussed the application of the VCAA to claims 
pending on the date of enactment, considered whether a 
distinction existed between claims "pending before VA" when 
the change occurred and claims that had already been decided 
by the Board and were pending on direct appeal to a court.  
Citing Landgraf v. USI Film Products, 511 U.S. 244 (1994), 
General Counsel noted that while the distinction between 
cases pending before an agency and cases pending before an 
appellate court may present a logical boundary for 
identifying retroactive effects, such is not always the case.  
See VAOPGCPREC 7-2003 at paras. 18-20.  

Clearly, the discussion by General Counsel in VAOPGCPREC 7-
2003 highlights that there may be a distinction between cases 
"pending before VA" and cases, such as the present one, 
where a Board decision has been issued and the claim is 
pending on direct appeal to a court.  Regardless of this 
distinction, the Board finds that the issue of whether the 
appellant's claim was "pending before VA" is moot.  In this 
regard, the Board concludes that the December 2005 regulatory 
amendment to 38 C.F.R. § 20.1106 may be applied to the 
present claim because application of this amendment does not 
create an impermissible retroactive effect.  See Rodriguez, 
511 F.3d 1147; see also Princess Cruises, Inc. v. U.S., 397 
F.3d 1358, 1362 (2005).  The Board has analyzed the December 
2005 amendment to 38 C.F.R. § 20.1106 according to the three-
part Princess Cruises test which is discussed in more detail 
below.  This test determines whether application of a rule or 
regulation has an impermissible retroactive effect; if not, 
the rule or regulation may be applied to cases pending at the 
time of its promulgation.  Rodriguez, 511 F.3d at 1153.

(c) The Princess Cruises Test and 38 C.F.R. § 20.1106

"'Retroactivity is not favored in the law.'"  Princess 
Cruises, Inc. v. U.S., 397 F.3d 1358, 1362 (2005) (quoting 
Bowen v. Georgetown Univ. Hosp., 488 U.S. 204, 208 (1988)).  
However, "[a] statute does not operate 'retrospectively' 
merely because it is applied in a case arising from conduct 
antedating the statute's enactment or upsets expectations 
based in prior law."  Landgraf, 511 U.S. 244, 269 (1994).  
The central inquiry in whether a law or regulation may be 
applied to cases pending at the time of its promulgation is 
therefore whether "the new provision attaches new legal 
consequences to events completed before its enactment."  Id. 
at 269-70.  

In Princess Cruises, the Federal Circuit applied the holding 
in Landgraf to consider whether application of rules and 
regulations created an impermissible retroactive effect.  It 
created a three-part test encompassing the factors laid out 
in Landgraf: (1) the nature and extent of the change in a 
law; (2) the degree of connection between the operation of 
the new rule and a past relevant event; and (3) familiar 
considerations of fair notice, reasonable reliance, and 
settled expectations.  If under this test, a rule or 
regulation appears to have a retroactive effect, then the 
rule or regulation cannot be applied to cases pending at the 
time of its promulgation.  

The Federal Circuit applied the Princess Cruises test to the 
January 2000 amendments to 38 C.F.R. § 3.22 in Rodriguez, 511 
F.3d 1147.  Ultimately, it concluded that the 2000 amendment 
to 38 C.F.R. § 3.22 did not have a retroactive effect and was 
therefore applicable to claims filed before the amendment 
took effect.  

The appellant's representative contends that the Federal 
Circuit's application of the Princess Cruises test and 
resulting analysis is not relevant to the current appeal.  
Rather, he asserts that the Federal Circuit's holding in Hix 
v. Gober, which permits hypothetical entitlement under 
38 U.S.C.A. § 1311(a)(2), is the appropriate statutory scheme 
under which to analyze this appeal.  See also Hatch v. 
Principi, 18 Vet. App. 527 (2004).  The Board does not agree.  

The histories of 38 U.S.C.A. § 1318 and 38 U.S.C.A. 
§ 1311(a)(2) are intertwined.  See, e.g., Hix v. West, 12 
Vet. App. 138 (1999) (holding that because both section 
1311(a)(2) and section 1318(b) are located in chapter 13 and 
deal with DIC, the phrase "entitled to receive" must have 
the same meaning in both sections).  See also NOVA I, supra; 
NOVA II, supra.  In addition, VA has interpreted 38 U.S.C.A. 
§ 1311(a)(2), as implemented by 38 C.F.R. § 20.1106, to bar 
hypothetical entitlement to claims pending before VA on the 
effective date of the December 2005 regulatory amendment.  70 
Fed. Reg. 72,211 (Dec. 2, 2005).  

Under such circumstances, the Board is not satisfied that 
Congress intended to carve out an exception under 38 U.S.C.A. 
§ 1311(a)(2) and 38 C.F.R. § 20.1106 for cases pending before 
appellate level courts.  However, in order to determine 
whether application of the December 2005 amendment would 
result in an impermissible retroactive effect, the Board must 
consider the factors laid out in the Princess Cruises test.  
Therefore, the Federal Circuit's analysis in Rodriguez, while 
not dispositive, is relevant to the Board's determination as 
to whether the December 2005 regulatory amendment may be 
applied to the appellant's current claim.  For the reasons 
discussed below, the Board concludes that the amended version 
of 38 C.F.R. § 20.1106 may be applied to the appellant's 
claim; therefore, "enhanced" DIC benefits are not available 
on the basis of hypothetical entitlement.  




(i) Nature and Extent of Law

In Rodriguez, the Federal Circuit held that the nature and 
extent of the amendment to 38 C.F.R. § 3.22 was not 
substantial because the Secretary of the Department of 
Veterans Affairs (Secretary) was merely clarifying VA's 
earlier interpretation of section 1318.  Id. at 1154.  The 
Federal Circuit noted that it had been the Secretary's 
position since 1990 that the "entitled to receive" language 
of §§ 1318 and 3.22 precluded DIC claims using the 
"hypothetical entitlement" approach.  Id.  Moreover, the 
January 2000 amendment to 38 C.F.R. § 3.22 constituted an 
"interpretive rule" rather than a "substantive rule" and 
did no more than clarify the agency's earlier interpretation 
of that statute.  Id.  See also NOVA I, at 1376.  

"Enhanced" DIC benefits were first added to the statutory 
scheme in 1992.  Thus, it is fair to conclude that the 
"entitled to receive" language contained in 38 U.S.C.A. 
§ 1311(a)(2) was to be interpreted in the same manner as in 
38 U.S.C.A. § 1318, namely, barring hypothetical entitlement.  
See VAOPGCPREC 68-90 (July 18, 1990).  See also NOVA I, at 
1379 (finding that the well-established rule that "identical 
words used in different parts of the same act are intended to 
have the same meaning" applied with equal force to the 
interpretation of the "entitled to receive" language found 
in §§ 1318 and 1311(a)(2)).  Similarly, despite holdings in 
Hix v. West, Hix v. Gober, and Hatch to the contrary, there 
is nothing which demonstrates that the Secretary's position 
regarding this issue changed.  In fact, the Board directs 
attention to the Secretary's argument in Hix v. Gober, that 
the Federal Circuit should interpret §§ 1318 and 1311(a)(2) 
the same, limiting VA's retrospective inquiry to clear and 
unmistakable error.  Id. at 1380.  

Thus, it appears that, like 38 U.S.C.A. § 1318, the 
Secretary's long-standing position has been that 38 U.S.C.A. 
§ 1311(a)(2) precludes hypothetical entitlement.  It also 
stands to reason that, similar to the January 2000 amendment 
to 38 C.F.R. § 3.22, the December 2005 regulatory amendment 
was interpretive rather than substantive.  See 70 Fed. Reg. 
72,211-72,212 (Dec. 2, 2005) (purpose of this final rule is 
to clarify VA's interpretation of two similar statutes) 
(emphasis added).  

In keeping with the Federal Circuit's decision in Rodriguez, 
therefore, the Board finds that, in amending 38 C.F.R. 
§ 20.1106 to include claims under 38 U.S.C.A. § 1311(a)(2), 
the Secretary was merely clarifying VA's earlier 
interpretation of the "entitled to receive" language, and, 
thus, the nature and extent of the change to the law was not 
substantial.

(ii) Degree of Connection Between the Operation of the New 
Rule and a Relevant Past Event

The second part of the Princess Cruises test considers 
whether the amendment in question alters the consequences of 
past events.  See Rodriguez, 511 F.3d at 1154-5.  In 
Rodriguez, the Federal Circuit agreed with the Secretary's 
argument that there is no significant connection to past 
events in this case because the appellant filed her claim 
prior to issuance of the Court's holding in Green v. Brown, 
10 Vet. App. 111 (1997) (permitting hypothetical entitlement 
under 38 U.S.C.A. § 1318).  Thus, because her claim was filed 
prior to Green, she could not have relied to her detriment on 
the state of the law after Green.  Rodriguez, 511 F.3d at 
1155.  In a footnote, the Federal Circuit declined 
consideration of whether the result would be different if the 
appellant had filed her claim after Green was decided.  
Rodriguez, 511 F.3d at note 5.  

In the present case, Hix v. Gober, in which the Federal 
Circuit held that 38 U.S.C.A. § 1311(a)(2) permitted 
hypothetical entitlement, was decided in September 2000.  The 
appellant first raised the issue of "enhanced" DIC benefits 
in December 2001.  Thus, it appears the Board is faced with 
the issue addressed in footnote 5.  

In Princess Cruises, a new U.S. Customs rule required that 
certain data be collected, and created an evidentiary 
presumption to be applied when that data was not available.  
Rodriguez, 511 F.3d at 1154 (discussing Princess Cruises, 397 
F.3d at 1360).  Pertinent to the agency's determination, the 
cruise line had failed to collect relevant data from trips 
that had occurred prior to the new rule.  Id.  In such 
instance, the Federal Circuit found that the new law had a 
significant connection with past events because the cruise 
line would never be able to rebut the evidentiary presumption 
established by the new rule.  Id. 

In contrast to the U.S. Customs rule in Princess Cruises, the 
2005 amendment to 38 C.F.R. § 20.1106 did not create a new 
evidentiary burden for the appellant.  Furthermore, 
38 U.S.C.A. § 1311(a)(2) and 38 C.F.R. § 20.1106 govern 
prospective entitlement, so there is no retroactive effect on 
any benefits already received by the veteran and/or 
appellant.  See Rodriguez, 511 F.3d at 1155 (citing Landgraf, 
511 U.S. At 275).  Finally, the Board observes that the 
appellant filed and perfected an appeal regarding whether she 
was entitled to "enhanced" DIC benefits under a theory of 
CUE in an earlier RO rating decision.  Therefore, even if the 
Board acknowledges that her reliance on the Federal Circuit's 
holding in Hix v. Gober might have led her to not raise the 
intertwined issue of CUE, such is not the case here.  As 
discussed in the introduction above, the issue of CUE was 
appropriately raised and appealed, and was considered by the 
Board in its decision herein.  Therefore, like in Rodriguez, 
the appellant is "unable to point to anything she would have 
done differently" had she known the effect of the 2005 
amendment when she raised the issue of "enhanced" DIC.  
Rodriguez, 511 F.3d at 1155.  

The Board acknowledges that the appellant relied on the state 
of the law under Hix v. Gober.  However, such reliance was 
not to her detriment.  Therefore, without some demonstration 
that the appellant would have acted differently had she known 
the effect of the 2005 amendment when she raised the issue of 
"enhanced" DIC in December 2001, the Board concludes that 
there is no significant connection to past events under the 
Princess Cruises test. 

(iii) Familiar Considerations of Fair Notice, Reasonable 
Reliance, and Settled Expectations

As explained by the Federal Circuit in Rodriguez, the third 
and final factor is whether the new rule upsets the familiar 
considerations of fair notice, reasonable reliance, and 
settled expectations.  The appellant's representative asserts 
that all three were upset in the present case.  See 
Appellant's Brief dated February 7, 2008, at 16.

Regarding the first element, the appellant's representative 
contends that the appellant did not have fair notice of the 
Secretary's limiting interpretation of 38 U.S.C.A. 
§ 1311(a)(2) until the first attempt by the Secretary to 
amend it in April 2002.  He asserts that the Secretary's 
arguments in Hix v. Gober could not provide such notice 
because the court found that they directly conflicted with 
38 C.F.R. § 20.1106.  

The Board is not convinced that the Secretary's arguments in 
Hix v. Gober, which clearly state the Secretary's position 
that 38 U.S.C.A. § 1311(a)(2) should be interpreted in the 
same manner as 38 U.S.C.A. § 1318, cannot serve as notice.  
Regardless, the Board concludes that there was at least some 
degree of fair notice given the presence of the 1990 General 
Counsel opinion discussing the "entitled to receive" 
language issued before the enactment of 38 U.S.C.A. 
§ 1311(a)(2).  Also, the Secretary continued to oppose 
hypothetical entitlement, albeit as it applied to 38 U.S.C.A. 
§ 1318, throughout the Court's decisions in Green, supra, 
Wingo, supra, and Carpenter v. West, 11 Vet. App. 140 (1998).  
The Board finds that the language at issue in the General 
Counsel opinion and the cases involving 38 U.S.C.A. § 1318 
was identical to that of 38 U.S.C.A. § 1311(a)(2), and that 
given the absence of any opposing interpretation by VA, the 
appellant could reasonably conclude that the Secretary's 
interpretation of 38 U.S.C.A. § 1311(a)(2) was similar.  
Thus, she had fair notice of VA's interpretation of 
38 U.S.C.A. § 1311(a)(2) beginning the day she raised the 
issue of entitlement to "enhanced" DIC benefits.  

Similar to Rodriguez, the Board finds that the appellant can 
hardly assert that she had "settled expectations" regarding 
the law, given the multiple changes to the interpretation 
that occurred while her claim was pending.  Finally, the 
Board acknowledges that the appellant reasonably relied upon 
the Federal Circuit's holding in Hix v. Gober.  However, as 
discussed above, there is no indication that such reliance 
was detrimental.  In this regard, the appellant still filed a 
CUE claim, which under the 2005 regulatory amendment is the 
only remaining avenue for entitlement to "enhanced" DIC 
benefits when the veteran was not rated as totally disabling 
at least eight years immediately preceding his death.  Thus, 
it is difficult to assign any weight to the "upset" of this 
factor.  

In sum, the Board finds that because all three Princess 
Cruises factors indicate that applying the amended version of 
38 C.F.R. § 20.1106 to the appellant's claim does not create 
an unlawful retroactive effect, the December 2005 regulatory 
amendment may be applied to the present claim.  Hypothetical 
entitlement is therefore not for consideration.  Given this, 
and given that there has been no demonstration of CUE in a 
prior rating decision wherein the RO assigned less than a 
total rating for the veteran's service-connected PTSD, there 
is no legal basis upon which to predicate a grant of 
increased DIC benefits pursuant to 38 U.S.C.A. § 1311(a)(2).  

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that where the law, and not the evidence, is dispositive 
of a claim, such claim should be denied because of the 
absence of legal merit or the lack of entitlement under the 
law.  In this case, the appellant has failed to state a claim 
for which relief can be granted.  Accordingly her appeal must 
be denied.  Id.  

	

ORDER

Entitlement to increased dependency and indemnity 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1311(a)(2), to include on the basis of clear 
and unmistakable error (CUE) in a March 11, 1987, RO rating 
decision that denied the veteran a total disability rating 
for PTSD, is denied.




____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


